          Case 2:20-mj-00191-DUTY Document 2 Filed 01/15/20 Page 1 of 1 Page ID #:2

                                                                                                      =~1~~~


                                                                                      2~~t1.1A~ !5 ~M I r
                                        UNITED STATES DISTRICT COURT                            ~ `, ~ " 17c~`          [
                                                                                                                             '
                                                                                                                                   ~W i
                                                                                                      0. tl   i+IJ ~   tall 4..,
                                                                                         .~. ~i i
                                                                                         .
                                     CENTRAL DISTRICT OF CALIFORNIA                                 ~E.G~ ~~~"~=~~.~~

                                                              CASE NUMBER:
UNITED STATES OF AMERICA
                                                  PLAINTIFF
                  V.

        II,~                                                                        T C MME                   ING CRI INAL
   ~~ I I'''`mo 1 r        V s V~
                                                                                           ACTION
USMS#                                            DEFENDANT

TO: CLERK'S OFFICE, U.S. DISTRICT COURT

All areas must be completed. Any area not applicable or unknown should indicate "N/A".

1. Date and time of arrest: ~~5                                   g;C~s             ~j' ANt Q PM

2. The above named defendant is currently hospitalized and cannot be transported to court for arraignment or
   any other preliminary proceeding:     ❑Yes        ~ Nn

3. Defendant is in U.S. Marshals Service lock-up (in this court building):          ~f Yes           ❑ Na

4. Charges under which defendant has been booked:



5. Offense charged is a:       Felony      ❑Minor Offense            ❑ Petty Offense                 ❑Other Misdemeanor

6. Interpreter Required: ~ No        ❑Yes         Language:

7~ Year of Birth:      /9~7
8. Defendant has retained counsel:       ❑ No
        Yes      Name:           ~s ~~~               p                Phone Number: ~'~7 y/7                                         331
9. Name of Pretrial Services Officer notified:     ~~              `jam,,, J~,,,~
                                                                      ~r
10. Remarks (if any):


11. Name:        ~/~~j~,~ /~Q ~                           (please print)

12. Office Phone Numbe : '7~~/_ 7~~~~                                       13. Agency:

14. Signature:                                                              1 S. Date:          ~~~s                               ~~/~


CR-64 (OS/18)                            REPORT COMMENCING CRIMINAL ACTION
